FILED
                           NOT FOR PUBLICATION
                                                                            OCT 27 2017
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


ROLA CHEHADE; RANA CHEHADE,                      No.   16-55236

              Plaintiffs-Appellants,             D.C. No.
                                                 2:15-cv-02219-DDP-JEM
 v.

REX TILLERSON, United States                     MEMORANDUM*
Secretary of State; ELIZABETH
RICHARD, Ambassador, U.S. Embassy
Lebanon; US DEPARTMENT OF
STATE,

              Defendants-Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                      Argued and Submitted October 12, 2017
                            San Francisco, California

Before: TASHIMA and BYBEE, Circuit Judges, and LEITMAN,** District Judge.




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Matthew Frederick Leitman, United States District
Judge for the Eastern District of Michigan, sitting by designation.
      Rola and Rana Chehade appeal the dismissal of their challenge to the denial

of Rana Chehade’s immigrant visa application, which was denied by a consular

officer pursuant to 8 U.S.C. § 1182(a)(3)(B).

      Rana Chehade, an unadmitted and nonresident alien, has no constitutional

right of entry and no cause of action for judicial review of her visa application’s

denial. Kleindienst v. Mandel, 408 U.S. 753, 762 (1972); accord Kerry v. Din, 135
S. Ct. 2128, 2131 (2015) (plurality opinion) (“[A]n unadmitted and nonresident

alien . . . has no right of entry into the United States, and no cause of action to

press in furtherance of his claim for admission.” (citing Mandel, 408 U.S. at 762)).

      Her daughter Rola Chehade, a United States citizen, alleges that the denial of

her mother’s visa application implicates her own constitutional due process rights.

Assuming without deciding that Rola Chehade has a protected liberty interest in

her relationship with her mother that gives rise to a right to constitutionally

adequate procedures in the adjudication of her mother’s visa application, and

therefore that Rola Chehade may challenge the denial pursuant to the limited

inquiry authorized by Mandel, the government’s notice of her mother’s visa denial

satisfied due process. See Bustamante v. Mukasey, 531 F.3d 1059, 1062 (9th Cir.

2008); see also Din, 135 S. Ct. at 2139 (Kennedy, J., concurring) (finding that

government’s notice satisfied due process without deciding whether United States


                                            2
citizen had a protected liberty interest permitting her challenge to the denial of her

spouse’s visa application).

      The consular officer provided a facially legitimate reason for denying the

visa application by citing § 1182(a)(3)(B), a valid statute of inadmissibility. Din,
135 S. Ct. at 2140 (consular officer’s citation to § 1182(a)(3)(B) “suffices to show

that the denial rested on a determination that Din’s husband did not satisfy the

statute’s requirements,” and “the Government’s decision to exclude an alien it

determines does not satisfy one or more of those [statutory] conditions is facially

legitimate under Mandel”); Cardenas v. United States, 826 F.3d 1164, 1172 (9th

Cir. 2016) (under two-part Din test, “[f]irst, the consular officer must deny the visa

under a valid statute of inadmissibility” to provide a facially legitimate reason).

The citation of § 1182(a)(3)(B) also provided a bona fide reason. Din, 135 S. Ct. at

2140 (“The Government’s citation of § 1182(a)(3)(B) also indicates it relied upon

a bona fide factual basis for denying a visa . . . .”). Because “§ 1182(a)(3)(B)

specifies discrete factual predicates the consular officer must find to exist before

denying a visa,” id. at 2141, it is not necessary for there to also be a fact in the

record providing a facial connection to the statutory ground of inadmissibility,

Cardenas, 826 F.3d at 1172 (to satisfy the second part of the Din test, “the

consular officer must cite an admissibility statute that ‘specifies discrete factual


                                            3
predicates the consular officer must find to exist before denying a visa,’ or there

must be a fact in the record that ‘provides at least a facial connection to’ the

statutory ground of inadmissibility.” (emphasis added) (quoting Din, 135 S. Ct. at

2141)).

      As the government has shown that it provided a facially legitimate and bona

fide reason for the visa application’s denial, “the plaintiff has the burden of

proving that the reason was not bona fide by making an ‘affirmative showing of

bad faith on the part of the consular officer who denied [] a visa.’” Cardenas, 826
F.3d at 1172 (alteration in original) (quoting Din, 135 S. Ct. at 2141); see also

Bustamante, 531 F.3d at 1062–63 (“[T]o make an allegation of bad faith sufficient

to withstand dismissal . . . [the complaint must] allege that the consular official did

not in good faith believe the information he had. It is not enough to allege that the

consular official’s information was incorrect.”). Rola Chehade has not “plausibly

alleged with sufficient particularity,” Din, 135 S. Ct. at 2141, that the consular

officer denied her mother’s visa application in bad faith. The amended complaint’s

allegation that the consular officer’s decision “was issued in bad faith, as part of

the continued unreasonable harassment of the Plaintiffs and their family” by the

Department of Homeland Security and the United States Citizenship and

Immigration Services, is insufficient to merit further judicial review.    In the


                                           4
absence of sufficient allegations of bad faith on the part of the consular officer, the

government’s notice that Rana Chehade was denied admission under

§ 1182(a)(3)(B) satisfied any obligation it might have had to provide Rola Chehade

with a facially legitimate and bona fide reason for the denial of her mother’s visa

application.

      The judgment of the district court is AFFIRMED.




                                           5